2. 18- -Cr- 00722-OLG Document 69 Filed 10/16/19 Page 1 of 1
LAW OFFICE OF DAVID E. DILLEY, PLLC

5255 San Pedro Ave. San Antonio, IX 78212 | Ph: (210) 793-4669 { Fax: (210) 733-3669
david@dilleylawoffice.com

CASE

 
  
  

 

 
 

October 16, 2019

Clerk of the Court

U.S. Western District Court
San Antonio Division

655 E César E. Chavez Blvd,
San Antonio, TX 78206

RE: NOTICE OF MILITARY DUTY

Please be advised that due to Active Duty Training with the U.S. Army Reserve, I will be
unavailable November 1st 2019, and December 9-11, 2019.

. I am requesting that you please not set any hearings and/or trials for ERNESTO

GUTIERREZ 5:18-CR-0722(1)-OLG or any matters for which I am the attorney of record,

during the mentioned dates.

Should you have any questions, please feel free to contact my office. Your assistance is
greatly appreciated. FAX (210) 733- 3669, david@dilleylawoffice.com.

 

Attorney at Law
